DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercat (US 2006/0058134).
Mercat discloses:
a controller (78) configured to control a shifting device (75, 76 – see Fig. 7) in accordance with a first operation performed on an operating device for braking a rotary body of a human-powered vehicle, wherein the operating device for braking the rotary body is driven responsive to the first operation (¶ 0102 provides that the speed control device and braking could be controlled by the same lever).
▪ Regarding claim 2: the shifting control device controls the shifting device to change a transmission ratio of the human-powered vehicle in accordance with the first operation (¶ 0102 provides that the actuation of the speed control and braking are controlled along the direction in which the lever is displaced).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13, 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Jordan (US 2015/0033896).
Mercat discloses as discussed above, but does not directly disclose controlling the shifting device based on an operation state of the operation device or in accordance with travel information.
Jordan teaches:
The shifting control device controls the shifting device so that an actuation aspect of the shifting device differs in accordance with operation information related to an operation state of the operating device (switch interpreter 102; see ¶ 0043).
The operation information includes information related to a rotation angle (¶ 0044 provides for position sensors) of the lever.
Jordan also teaches a shifting device which is controlled in accordance with the travel state (¶ 0063 provides for using a measured parameter such as speed, acceleration, inclination of the road,  rear gear changer gear position, torque measured from a power meter).
Jordan also teaches a storage device (141) configured to store information related to control of the shifting device.
The shifting device is configured to be electrically driven (¶ 0064).
Based on the teaching of Jordan, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mercat in order to provide a means of exercising additional control of the vehicle by shifting in accordance with the vehicle state.  This would be beneficial for optimizing performance of the vehicle.

Allowable Subject Matter
Claims 4 and 15-17 are allowed.  Applicant has placed claims 4 and 15 (previously indicated to contain allowable subject matter) into independent form.
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
April 22, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611